BELCHER, Judge.
The conviction is for murder without malice under Art. 802c, Vernon’s Ann. P.C.; the punishment, four years in the penitentiary.
No statement of facts accompanies the record.
Appellant presents two formal bills of exception. Both complain of the admission of certain evidence.
In the absence of a statement of facts we are in no position to appraise the bills of exception relating to the admission of evidence. 4 Tex. Jur. 235, Sec. 168.
The judgment is affirmed.
Opinion approved by the Court.